Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/140,109 filed on 3 January 2021. The response filed 3 May 2022 cancels claims 1-20, 24, 25, 32, and 33, amends claims 21, 22, 26, 29, 30, 34, 35, 38, and 40, and presents arguments is hereby acknowledged. 	Claims 21-23, 26-31, 34-40 are presented for examination.

Response to Arguments
The response filed 3 May 2022 addresses the AIA  (First Inventor to File) Transition Applicant conflict. Applicant argues that the limitation “determine a geographic area corresponding to the at least a portion of the IP address by querying a geolocation database” is supported by Prov 61/800,348 CLAIMS which state “determining a ZIP code associated with said IP address.” Examiner respectfully disagrees. The ZIP code associated with an IP address doesn’t explicitly disclose or suggest “querying a geolocation database.” However, Application #14056905 filed on 17 October 2013 states “the geographic area may be determined, for example, by identifying an IP address associated with the client device and by looking up the IP address m a geolocation database m order to identify a zip code, city, state, street, address, or other region” in paragraph 0030. Thus, the effective filing date of at least one claim in the application appears to be 17 October 2013. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL326/326AE).
The response filed 3 May 2022 addresses the Double Patenting rejections made on the 3 February 2022 Non-Final Rejection. Applicant filed a Terminal Disclaimer on 2 May 2022. This submission is found persuasive. Therefore, all of the Double Patenting rejections are hereby withdrawn.

Independent Claims 21, 29, and 38
On page 10 of the response filed 3 May 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 3 February 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 10, Applicant argues that none of the Eldering/Besehanic/Greenfield system teaches or suggests “wherein the relevant content is customized content based on household information associated with the portion of the IP address, and wherein the customized content includes a client instruction for the first computing client to request a tracking pixel from a server.”  	Examiner respectfully agrees and finds this argument persuasive. Eldering, Besehanic, and Greenfield fail to teach or suggest “wherein the relevant content is customized content based on household information associated with the portion of the IP address, and wherein the customized content includes a client instruction for the first computing client to request a tracking pixel from a server.” Therefore, Examiner finds this argument persuasive.

Dependent Claims 2-10 and 12-20
On page 10 of the response filed 3 May 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 3 February 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above. 	As per the comments above, Examiner found the arguments persuasive.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "determine a geographic area corresponding to the portion of the IP address by querying a geolocation database," "assign, based on the proportion of the content requests exceeding the predefined threshold, the second client device to the particular household profile," and "provide relevant content for the second client device and the non-mobile television client based on the demographic information, wherein the relevant content is customized content based on household information associated with the portion of the IP address, and wherein the customized content includes a client instruction for the first computing client to request a tracking pixel from a server," presented in all the independent claims and not found in the prior art references.

For instance, US Patent 8,776,111 B1 to Eldering et al discloses generating household profiles for multiple users in a home. However, Eldering fails to disclose "determine a geographic area corresponding to the portion of the IP address by querying a geolocation database," "assign, based on the proportion of the content requests exceeding the predefined threshold, the second client device to the particular household profile." US PGPUB 2014/0181243 A1 to Nieuwenhuys, in a similar field of endeavor, discloses tracking Internet navigation using tracking pixels from a third party. However, Nieuwenhuys fails to teach or suggest "provide relevant content for the second client device and the non-mobile television client based on the demographic information, wherein the relevant content is customized content based on household information associated with the portion of the IP address, and wherein the customized content includes a client instruction for the first computing client to request a tracking pixel from a server." US PGPUB 2014/0101686 A1 to Kitts et al, in a similar field of endeavor, discloses tracking set top box advertisements. However, Kitts fails to teach or suggest "determine a geographic area corresponding to the portion of the IP address by querying a geolocation database," "assign, based on the proportion of the content requests exceeding the predefined threshold, the second client device to the particular household profile."

The Eldering/Nieuwenhuys/Kitss fails to teach or suggest "determine a geographic area corresponding to the portion of the IP address by querying a geolocation database," "assign, based on the proportion of the content requests exceeding the predefined threshold, the second client device to the particular household profile," and "provide relevant content for the second client device and the non-mobile television client based on the demographic information, wherein the relevant content is customized content based on household information associated with the portion of the IP address, and wherein the customized content includes a client instruction for the first computing client to request a tracking pixel from a server."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 21, 29, and 38 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459